Order filed March 3, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00721-CV
                                 ____________

                      AMAZING AUTO SALES, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1048931


                                      ORDER
      No reporter’s record has been filed in this case. Karen Bernhardt, the official
court reporter, informed this court that appellant had not made arrangements for
payment for the reporter’s record. On January 6, 2015, the court issued an order for
appellant to pay for preparation of the reporter’s record and provide this court with
proof of payment on or before January 21, 2015, and we notified appellant that we
would order appellant to file a brief without the benefit of a reporter’s record if the
record was not paid for and filed by February 23, 2015. See Tex. R. App. P.
37.3(c). Appellant filed no response.
      Accordingly, we issue the following order:
      We ORDER appellant to file a brief in this appeal on or before April 2,
2015. If appellant does not timely file the brief as ordered, the appeal will be
dismissed for want of prosecution. See Tex. R. App. P. 38.8(a)(1).



                                 PER CURIAM